WALDEN, Judge.
The appealed order determined that certain real estate was homestead and thus not subject to devise under decedent’s will. This served to vest the property in decedent’s child. The Executrix and beneficiary under the will appeals. We affirm.
The trial court carefully considered the problem and delineated the facts and applicable law in comprehensive fashion. We expressly approve the findings and conclusion found in the judgment. We do this upon authority of Vandiver v. Vincent, Fla.App.1962, 139 So.2d 704; Brodgon v. McBride, Fla. 1954, 75 So.2d 770; Lockhart v. Sasser, 1945, 156 Fla. 339, 22 So.2d 763; Osceola Fertilizer Co. v. Sauls, 1929, 98 Fla. 339, 123 So. 780; Larsen v. Austin, Fla. 1951, 54 So.2d 63; Contra, In re Estate of Van Meter, Fla.App.1968, 214 So.2d 639, aff’d Fla. 1970, 231 So.2d 524.
Affirmed.
MAGER and DOWNEY, JJ., concur.